Citation Nr: 0600716	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility for automotive and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from September 1968 to 
September 1970. Service in the Republic of Vietnam is 
indicated by the evidence of record.

In a November 2002 rating decision, the RO denied the 
veteran's claim seeking eligibility for automotive and 
adaptive equipment or for adaptive equipment only.  The 
veteran indicated disagreement with that decision and, after 
being issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in August 2003.

In April 2004 and June 2005, the Board remanded this case in 
order to address due process concerns and to obtain 
additional evidence, respectively.  The case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder [rated as 100 percent disabling]; injury to left 
(major) hand with retained foreign body 
[10 percent]; left eye macular degeneration [10 percent]; 
right eye macular degeneration [10 percent]; tinnitus [10 
percent]; foreign bodies of the left axilla, left knee, left 
humerus, and scapula, scar on left neck, punctate marks, 
right knee and bilateral hearing loss, all rated as 
noncompensably disabling.  

2.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.




CONCLUSION OF LAW

The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to be found eligible for VA assistance 
in purchasing automotive and adaptive equipment, or in 
purchasing adaptive equipment only.  It is essentially 
alleged that his various service-connected disabilities 
warrant such assistance.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the November 
2002 rating decision, in the March 2003 statement of the case 
(SOC), and in the February 2005 supplemental statement of the 
case (SSOC), of the relevant law and regulations pertaining 
to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
April 2004.  This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA was responsible for obtaining relevant 
records from any federal agency, to include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
records not held by a federal agency, which could include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  He was 
specifically advised by this letter that, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The veteran's claim was considered by the RO in February 
2005, as is shown by the SSOC issued in that month, 
subsequent to the issuance in April 2004 of the VCAA letter.  
The Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records and reports, along with private medical evidence and 
statements by and on behalf of the veteran.  The veteran has 
not identified any existing and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He declined opportunities 
to present testimony at a hearing at the RO and/or before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis, supra; see also Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(27th ed. 1988) at 91).

Permanent impairment of vision of both eyes is defined as 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  38 C.F.R. 
§ 3.808(b)(1)(iii).

Analysis

Service connection is in effect for post-traumatic stress 
disorder, rated as 100 percent disabling; injury to left 
(major) hand with retained foreign body, rated as 10 percent 
disabling; left eye macular degeneration, mild, best visual 
acuity 20/40, rated as 10 percent disabling; right eye 
macular degeneration, mild, best visual acuity 20/50, rated 
as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; foreign body, left axilla, rated as 
noncompensable; foreign bodies, left knee, rated as 
noncompensable; foreign bodies, left humerus, scapula, and 
scar on left neck, rated as noncompensable; punctate marks, 
right knee, rated as noncompensable; and bilateral hearing 
loss, rated as noncompensable.  

The veteran has not advanced specific contentions to the 
effect that his service- connected disabilities have resulted 
in the impairment requisite for eligibility for automotive or 
adaptive equipment, or for adaptive equipment only.  
Nonetheless, it is the Board's responsibility to carefully 
review the evidence in order to determine whether the sought-
after benefits may be granted.  See 38 U.S.C.A. § 7104 (West 
2002).    

Eligibility for automotive or adaptive equipment is dependent 
upon entitlement to compensation for disability of either one 
or both feet or one or both hands, or impaired vision in both 
eyes; eligibility for adaptive equipment only can also be 
established when there is ankylosis of either one or both 
knees or one or both hips.  The veteran has established 
service connection (that is, entitlement to compensation) for 
impaired vision, left hand, and knee problems, but has not 
established service connection for any disability of the feet 
or hips.  Accordingly, the Board's review will be directed 
into ascertaining whether the veteran's service-connected 
left hand injury, macular degeneration of both eyes, left 
knee foreign body, or right knee punctate marks, are 
productive of the disability required for him to be an 
"eligible person," as prescribed in 38 C.F.R. § 3.308(i).

After having carefully reviewed the record, and for reasons 
set forth immediately below, the Board concludes that the 
level of disability specified in the regulation is not met 
with regard to any of the veteran's pertinent service-
connected disorders, or any combination thereof.  

The veteran's left hand injury, with retained foreign body, 
is not shown to be so severe as to preclude the use of that 
hand.  The veteran has not contended that his left hand is so 
disabled, and the recent medical evidence, consisting of VA 
treatment records dated between 1998 and 2004, does not 
reference any complaints of left hand impairment.  The 
medical record, in fact, is devoid of indications of left 
hand problems subsequent to October 1970, at which time it 
was noted on VA examination that the veteran exhibited a left 
hand grip weaker than that of the right hand, along with 
diminished cutaneous sensation and decreased flexion.  The 
veteran has not alleged that his left hand is more severe 
than was noted in October 1970, and the medical record does 
not indicate otherwise.  The evidence does not demonstrate 
that the veteran has the loss of use of his left hand.

A similar conclusion must be made with regard to the 
veteran's knee disorders.  Again, the record does not 
indicate that he has sought treatment for either knee 
disorder subsequent to the VA examination he was accorded in 
October 1970, at which time a minimal decrease in active left 
knee flexion when squatting was discerned.  The report does 
not indicate any findings, or complaints of impairment, as to 
the right knee other than for several punctate marks.  The 
veteran has not alleged that either knee is ankylosed, and 
such a degree of knee disability is not shown by medical 
evidence.  

As for the permanent impairment of vision, there is no 
question that the veteran's service-connected bilateral 
macular degeneration causes him problems.  It must be 
reiterated, however, that the regulation requires central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 with a field defect.  The report of an April 2002 
private ophthalmologic examination shows that each eye, when 
tested, was no worse than 20/100 even without correction, and 
that visual fields were full.  The medical evidence, while 
clearly indicating decreased visual acuity due to the 
service-connected macular degeneration, does not demonstrate 
that there is permanent impairment of both eyes to the extent 
required for a veteran to be considered an "eligible 
person" under the law.

As has been described in the Board's VCAA discussion above, 
the veteran has been accorded ample opportunity to provide 
medical evidence in support of his claim.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) [a claimant has the 
responsibility to support a claim for benefits].

In sum, while the veteran's left hand disability may be 
productive of reduced grip and some weakness, it is not shown 
to result in loss of use of that hand.  Likewise, while his 
left knee disability may cause some limitation of left knee 
motion, there is no evidence that this knee is ankylosed or 
is otherwise so severely impaired as to constitute loss of 
use that would equate to ankylosis.  The right knee is 
service connected solely for punctate marks, and the evidence 
does not show that there is any impairment in right knee 
function; clearly, the right knee is not ankylosed.  Finally, 
with regard to impaired vision, there is no evidence that the 
veteran's macular degeneration of each eye is of such 
severity as to satisfy the criteria of § 3.808(b)(1)(iii).  

The criteria for entitlement to an automobile or automotive 
adaptive equipment have not been met, and the veteran's claim 
must accordingly be denied.

In so concluding, the Board in no way wishes to minimize the 
severity of the veteran's numerous service-connected 
disabilities.  Indeed, VA has recognized that the veteran's 
disabilities warrant a combined 100 percent rating.  However, 
as has been discussed above the Board' decision is based on 
the application of the facts to  the pertinent law.


ORDER

Eligibility for automotive and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


